In an action to recover damages for personal injury, based on alleged malpractice, the defendant Sehumer appeals from an order of the Supreme Court, Kings County, dated June 12, 1963, which granted plaintiff’s motion for a preference in trial under the former Rules of Civil Practice (rule 151, subd. 3) and placed the ease on the Ready Calendar for trial on a specific date. Order reversed, without costs, and motion denied, without prejudice to renewal on proper papers alleging facts showing that plaintiff is financially destitute or otherwise entitled to a preference in trial pursuant to statute (CPLR, 3403, subd. [a], par 3). In our opinion, the present record fails to disclose factually that the plaintiff’s financial circumstances p,t the time of the making of the motion were such as to entitle him to a preference in trial under the rules governing preferences (O’Callaghan v. Brawley, 276 App. Div. 908; Weinstein v. Levy, 18 A D 2d 398; CPLR, 3403, subd. [a], par. 3; former Rules Civ. Prac., rule 151, subd. 3). [For related appeals, see Jones v. Schumer, 20 A D 2d 649; 20 A D 2d 650.] Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.